DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites a “third restrictor” but does not set forth a first or second restrictor.  Claim 4 recites a second restrictor but does not claim 5 does not depend from claim 4.  For the purposes of applying the prior art, it is assumed that claim depends from claim 4.
Claims 6 and 7 are rejected because they depend from a rejected claim 5.
Further, claim 7 recites a “fourth angle” and “fifth angle” but does not set forth  a first, second or third angle.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 7,971,880 (Niwa et al., hereinafter Niwa).
Figure 1 of Niwa shows a pusher game 1000 with the recited pusher 8, table surface 6 and feeder 500A,500B.  Figure 2B shows the recited rollable game object AM1.  Figure 2B further shows a slope portion 16 that corresponds to the recited suppressor whose upwardly angled surface protrudes from the table surface and suppresses the movement of game object AM1 by impeding the travel of the game object AM1 over the edge of table surface 6.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa as applied above in view of JP 2001-113032 (JP ‘032).
Figure 2 of JP 032 shows that it is old and well-known in the pusher game art to provide an inclined table surface where the front of the table surface is lower than the back of the table surface.    The substitution of one known pusher game table surface for another pusher game table surface would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the inclined table surface shown in JP ‘032 would have yielded predictable results, namely, an easier way for the game objects to travel over the game surface and into the desired game chute.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa as applied above in view of JP 2005-218678 (JP ‘678).
.
Allowable Subject Matter
Claims 3, 4, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711